t c memo united_states tax_court jeffrey b yapp and tamara a yapp petitioners v commissioner of internal revenue respondent docket no filed date bertram paul husband richard warren craigo and jeffrey m wong for petitioners paulmikell a fabian mark a nelson sarah a herson and amy b ulmer for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a dollar_figure deficiency and a dollar_figure sec_6662 accuracy-related_penalty with respect to petitioners’ federal_income_tax for after concessions the issues for decision are whether payments made for legal and professional services and wage payments are deductible as expenses of a business operated by jeffrey b yapp j yapp whether payments and other reported expenses are deductible as expenses of a business operated by tamara a yapp t yapp and together with j yapp petitioners and whether petitioners are liable for the sec_6662 accuracy-related_penalty all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in oregon when they filed their petition nxtm llc j yapp was an employee of mtv networks mtv from until during his employment at mtv he was involved in the development of a web- based promotional platform for music artists platform at some point in mtv decided not to pursue further development of the platform and j yapp asked mtv to allow him to continue developing the platform on his own on date j yapp formed nxtmusic llc as a single-member delaware limited_liability_company the company’s name was changed to nxtm llc nxtm on date on that same date j yapp executed nxtm’s first operating_agreement on date nxtm entered into an assignment agreement assignment with mtv under which nxtm received the rights to the platform in exchange for repaying mtv’s prior investment and development costs and paying mtv royalties from future sales following this assignment mtv employees associated with the platform worked for nxtm nxtm used the platform to operate as a musical artist promotional company taylor swift was the principal musical artist promoted on the platform to fund further development of the platform nxtm pursued a two-phase investment strategy the first_phase included raising funds from friends and family the second_phase was to pursue institutional investors as j yapp carried out his investment strategy for nxtm he amended its llc operating_agreement several times j yapp executed an agreement dated date that amended and restated nxtm’s first operating_agreement in preparation for the company to start the institutional investment phase no additional members were added to nxtm through this agreement in date j yapp negotiated attorney’s fees nxtm owed to a reduced_amount totaling dollar_figure for work previously performed for nxtm and he paid the fees out of nxtm’s bank account on date nxtm’s operating_agreement was further amended to add class a common members and series a preferred members the new members included individuals who contributed funding during the friends and family investment phase on date nxtm’s operating_agreement was amended to add its institutional investors as members real food real life llc during and t yapp worked to establish her own health food business t yapp had been introduced to probiotic supplements during her efforts to find treatments for medical conditions suffered by petitioners’ son t yapp began working with an australian company called a g m foods pty ltd doing business as grainfields agm whose fermented probiotic supplements she had used previously t yapp believed that if she incorporated agm’s unpleasant tasting supplements into better tasting products there was an opportunity to market and sell probiotic supplements in the united_states on date t yapp entered into a distribution agreement distribution agreement with agm under its terms agm would help t yapp develop her own line of probiotic products in exchange for t yapp’s marketing and selling agm’s supplements in the united_states in date t yapp formed real food real life llc rfrl as a single-member california limited_liability_company to pursue this opportunity throughout and t yapp worked to develop rfrl’s product line she worked to formulate new recipes that incorporated agm’s supplements to achieve products with better taste texture and shelf life when t yapp developed a workable recipe she sent it to agm and agm would use her recipe to produce a commercial-level product trial run agm then sent samples of the trial run products to t yapp t yapp used the product samples to refine further rfrl’s products by conducting focus groups and giving the samples away in exchange for feedback she also wrote and posted articles on rfrl’s website recorded a video presentation for whole foods and met with numerous doctors and experts to promote rfrl t yapp took steps to launch rfrl’s product line commercially she hired designers to create rfrl’s logo slogan and product labels together with her daughter and brother-in-law she researched options for shipping rfrl’s products t yapp also restructured rfrl in order to separate rfrl-branded products from her anticipated non-health food product lines in date she formed fermactive llc as a single-member delaware limited_liability_company that would serve as a parent company with separate divisions for rfrl and other products in date agm obtained certifications that the rfrl-branded products it produced were kosher pareve and organic during the month of date t yapp solicited and received pre-orders of rfrl products the first shipment of finished rfrl-branded products arrived in the united_states in late date the products sustained damage during shipment that delayed their ultimate delivery to rfrl rfrl officially launched its products at a party hosted by nxtm on date tax reporting for and petitioners used the same certified_public_accountant c p a to prepare and jointly file their form sec_1040 u s individual_income_tax_return for and petitioners provided their c p a with only the general ledgers their bookkeeper kept to record income and expenses for nxtm rfrl and their household for both years petitioners treated their respective businesses nxtm and rfrl as disregarded entities for tax purposes and included schedules c profit or loss from business with their jointly filed form sec_1040 though nxtm kept its books using the accrual_method of accounting petitioners filed their income_tax return using the cash_method on the schedule c prepared for nxtm for petitioners reported net negative income of dollar_figure for they claimed a net_operating_loss nol_carryover of dollar_figure from petitioners’ return included personal expenses as part of rfrl’s business deductions and failed to continue to take depreciation_deductions claimed for the internal_revenue_service irs conducted an examination of petitioners’ returns for and as a result the irs determined adjustments to petitioners’ gross_income that increased it from dollar_figure to dollar_figure these adjustments included the disallowance of dollar_figure claimed as part of a deduction for nxtm’s wage expenses paid for the irs also disallowed dollar_figure claimed as part of a deduction for legal and professional services expenses for nxtm these expenses were actually paid in the irs also disallowed all deductions claimed for rfrl-related expenditures the irs adjustments did not result in a deficiency for petitioners’ taxable_year the irs disallowed in full petitioners’ dollar_figure nol carryforward for on date the group manager for the irs examiner executed a civil penalty approval form penalty approval form approving the sec_6662 and b underpayment penalty for a substantial_understatement_of_income_tax that was determined in the notice_of_deficiency dated date i business_expense deductions opinion taxpayers are required to maintain sufficient records to establish the amount and purpose of any deduction sec_6001 116_tc_438 sec_1_6001-1 e income_tax regs the taxpayer has the burden of proving entitlement to his or her deductions claimed see 292_us_435 512_f2d_882 9th cir aff’g tcmemo_1972_133 this includes the burden of substantiation 65_tc_87 aff’d per curiam 540_f2d_821 5th cir sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business an expense is ordinary if it is normal usual or customary in the taxpayer’s trade_or_business and it is necessary if appropriate or helpful for such business see 308_us_488 see also lingren v commissioner t c memo a taxpayer is not carrying_on_a_trade_or_business for sec_162 purposes until the business is functioning as a going concern and performing the activities for which it was organized richmond television corp v united_states f 2d 4th cir vacated and remanded on other grounds 382_us_68 see also glotov v commissioner tcmemo_2007_147 business operations with respect to the activity must have actually commenced see mckelvey v commissioner tcmemo_2002_63 aff’d 76_fedappx_806 9th cir until that time expenses related to that activity are not ‘ordinary and necessary’ expenses currently deductible under sec_162 but rather are ‘start-up’ or ‘pre-opening’ expenses see woody v commissioner tcmemo_2009_93 slip op pincite citing 93_tc_684 aff’d in part remanded in part u s app lexis 10th cir date aff’d 403_fedappx_519 d c cir startup expenses although not deductible during the pre-opening phase may generally be deducted or capitalized and deducted over time upon a taxpayer’s becoming actively_engaged_in_business pursuant to sec_195 sec_1_195-1t temporary income_tax regs fed reg date a nxtm legal and professional services petitioners concede that respondent properly disallowed the nxtm schedule c deductions claimed for legal and professional services for they nonetheless argue that legal fees of dollar_figure paid_by nxtm in date are deductible from their gross_income respondent’s position is that since nxtm became a multimember llc in it should be treated as a partnership for tax purposes according to respondent j yapp failed to substantiate that his outside_basis in his nxtm partnership_interest was sufficient to allow him to deduct the full amount of the legal fees paid j yapp testified at trial that when nxtm paid the legal fees in date it was still a single-member llc he further testified that nxtm did not admit new members until date the nxtm operating_agreement and subsequent amendments in evidence support j yapp’s testimony that nxtm remained a single-member llc until the second amendment to the operating_agreement was executed in date a single-member llc is disregarded as an entity separate from its owner for federal_income_tax purposes unless it elects otherwise see sec_301_7701-2 sec_301_7701-3 and ii proced admin regs petitioners also provided evidence that nxtm paid dollar_figure for legal fees in including company emails negotiating the reduction and payment of legal fees owed bank statements showing wire transfers from nxtm’s account and a copy of a cleared electronic check drawn on nxtm’s account these documents coupled with j yapp’s testimony are credible_evidence that nxtm paid legal fees of dollar_figure during date and that at the time of payment nxtm was a single-member llc and therefore a disregarded_entity since nxtm was not a partnership at the time the legal fees were paid j yapp is not required to substantiate his outside_basis in his nxtm partnership_interest in order to deduct the full amount of the legal fees paid cf sec_704 we conclude that petitioners are entitled to a deduction of dollar_figure for these expenses wages petitioners contend that respondent improperly disallowed dollar_figure of a deduction for wages claimed on their return for nxtm which was part of the nol_carryover claimed for respondent disallowed this portion of the wage deduction claimed for nxtm for lack of substantiation while is not a year in issue in this case we may determine the correct amount of nol for a year not in issue as a preliminary step in determining the correct amount of an nol_carryover to a taxable_year in issue sec_6214 95_tc_257 deductions may include a reasonable allowance for salaries or other compensation_for services actually rendered compensation is deductible under sec_162 only if it is reasonable in amount based on services actually rendered and paid_or_incurred 77_tc_934 in support of their contention petitioners offered evidence in the form of a general ledger listing numerous payments to several individuals under the heading payroll and bank statements showing electronic transfers from nxtm’s account at trial j yapp briefly testified that when mtv assigned the platform to nxtm the mtv employees associated with the platform’s development came to work for nxtm petitioners produced no corroborating witnesses or other contemporaneous employment-related documents such as employment contracts forms w-2 wage and tax statement or forms 1099-misc miscellaneous income to substantiate their claim petitioners failed to provided any details regarding the number of nxtm’s employees their job descriptions or the amounts that nxtm was obligated to pay them petitioners thus failed to meet their burden to substantiate entitlement to a deduction for wages paid greater than that allowed by respondent b rfrl expenditures petitioners contend that their expenditures related to developing rfrl’s product line qualify as deductible business_expenses under sec_162 respondent contends that even though petitioners paid these expenses they are startup expenditures subject_to the limitations of sec_195 as opposed to sec_162 business_expenses respondent further argues that even if rfrl qualified as an active trade_or_business petitioners failed to substantiate the expenses that they deducted for rfrl sec_195 provides the general_rule that no current deduction shall be allowed for startup or pre-opening_expenses sec_195 defines start-up_expenditures to include any amount a paid_or_incurred in connection with-- i investigating the creation or acquisition of an active trade_or_business or ii creating an active trade_or_business or iii any activity engaged in for profit and for the production_of_income before the day on which the active trade_or_business begins in anticipation of such activity becoming an active trade_or_business and b which if paid_or_incurred in connection with the operation of an existing active trade_or_business would be allowable as a deduction for the taxable_year in which paid_or_incurred startup expenses although not deductible during the pre-opening phase may generally be deducted or capitalized and deducted over time upon a taxpayer’s becoming actively engaged in a trade_or_business pursuant to sec_195 sec_1_195-1t temporary income_tax regs supra see woody v commissioner slip op pincite whether a taxpayer’s activities constitute the carrying on of a trade_or_business requires an examination of the facts and circumstances of each case see 480_us_23 see also woody v commissioner slip op pincite when determining whether a trade_or_business exists the court focuses on three factors whether the taxpayer undertook the activity intending to earn a profit whether the taxpayer is regularly and actively involved in the activity and whether the taxpayer’s activity has actually commenced see woody v commissioner slip op pincite when as a threshold matter did t yapp complete rfrl’s startup phase and become actively_engaged_in_business petitioners both testified at trial about t yapp’s efforts to research and develop an rfrl-branded product line generally their testimony suggested that rfrl’s business was still in development and had not begun operating in t yapp testified about testing and experimenting with different rfrl product recipes learning about the potential health benefits of using probiotic products and creating rfrl’s product line through trial and error numerous email conversations cost analyses online educational articles bank records credit card statements and canceled checks in evidence also demonstrate that rfrl remained in the startup phase throughout significantly the first delivery of market-ready rfrl products did not arrive in the united_states until late date and shipping-related damage delayed the products’ delivery to rfrl even further petitioners launched rfrl’s products at an official launch party in date t yapp's description of her activities during and the corroborating documentation persuade us that the definition of startup expenses in sec_195 is applicable to those activities the preponderance_of_the_evidence leads to the conclusion that petitioners’ rfrl-related activities did not rise to the level of a trade_or_business until the company’s official launch in date at the earliest it was at this point that rfrl actually commenced offering probiotic health food for sale see eg koenig v commissioner tcmemo_1998_215 slip op pincite citing kennedy v commissioner t c memo aff’d 221_f3d_1348 9th cir since all the expenses at issue in this case were paid_or_incurred before the date launch we conclude that they qualify as startup expenditures as such the rfrl-related expenses are subject_to the provisions of sec_195 and cannot currently be deducted under sec_162 see 93_tc_684 we sustain respondent’s determination in the notice to disallow deductions for these expenses ii accuracy-related_penalty sec_6662 and b imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a substantial_understatement_of_income_tax an understatement of income_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 as determined in the notice_of_deficiency petitioners’ understatement of income_tax for was substantial and respondent determined the penalty under sec_6662 and b for that year under sec_7491 respondent has the burden of production with respect to the accuracy-related_penalty see 116_tc_438 to satisfy respondent’s burden of production under sec_7491 respondent must produce evidence showing inter alia that respondent’s representatives complied with sec_6751 see graev v commissioner t c ___ ___ slip op pincite date supplementing and overruling in part 147_tc_460 the record contains a penalty approval form that shows that respondent’s representatives complied with sec_6751 responded has met the burden of production in this case see id at ___ slip op pincite as respondent has done so it is petitioners’ burden to establish that the imposition of the penalty is not appropriate see higbee v commissioner t c pincite sec_6664 provides an exception to the sec_6662 penalty if it is shown that there was reasonable_cause for any portion of the underpayment and the taxpayer acted in good_faith the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in view of the taxpayer’s experience knowledge and education id according to petitioners the penalties are not applicable because they relied upon their c p a to report the federal_income_tax liabilities shown on their joint returns under certain circumstances a taxpayer’s reliance upon professional advice may establish the taxpayer’s reasonable_cause and good_faith with respect to an underpayment_of_tax to establish reasonable_cause through reliance on professional advice the taxpayer must prove that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir reliance on a return preparer is not reasonable where even a cursory review of the tax_return would reveal errors 88_tc_654 petitioners have not established that they provided their c p a with complete and accurate information t yapp testified at trial that they provided their c p a with only the general ledgers that their bookkeeper kept to record income and expenses for nxtm rfrl and the yapp household furthermore j yapp admitted at trial that he approved the filing of the returns without fully reviewing them had petitioners reviewed the returns they would have noticed the numerous mistakes that they claim their c p a made such as selecting the wrong accounting_method for reporting nxtm’s taxable_income in including personal expenses as part of rfrl’s business deductions and failing to continue to claim on the return depreciation_deductions claimed for the identified mistakes undermine any assumption that the preparer was a competent professional merely because he was a c p a petitioners’ purported reliance on their c p a does not establish that they acted with reasonable_cause and in good_faith therefore the court sustains respondent’s determination that petitioners are liable for the sec_6662 accuracy-related_penalty for we have considered all of the parties’ arguments and to the extent not addressed above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
